Citation Nr: 1135709	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins of the right leg.

2.  Entitlement to service connection for varicose veins of the right lower extremity, to include as secondary to service-connected postoperative varicose veins of left lower extremity.

3.  Entitlement to a compensable rating for a left varicocele. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision in which the RO determined that new and material evidence had not been received to reopen the Veteran's previously-denied claim of entitlement to service connection for varicose veins of the right lower extremity and denied the Veteran's request for a compensable rating for a left varicocele.  The Veteran perfected appeals to both determinations.

In January 2008, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO; later, in May 2011, he also testified during a Travel Board hearing before the undersigned Veterans Law Judge; copies of both hearing transcripts are associated with the record.  At the latter hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to special monthly compensation due to loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for varicose veins of the right lower extremity, to include as secondary to service-connected postoperative varicose veins of left lower extremity, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1999 decision, the Board denied service connection for varicose veins of the right leg.

2.  Evidence received since the Board's October 1999 decision, denying service connection for varicose veins of the right leg, relates to an unestablished fact necessary to substantiate the claim for service connection for varicose veins of the right lower extremity.

3.  Throughout the rating period on appeal, the Veteran's left varicocele has been manifested by pain, otherwise it has been largely asymptomatic; the evidence of record fails to show complete atrophy of both testicles and impotence and urinary incontinence and frequency have been shown to be more likely due to his prostate condition.


CONCLUSIONS OF LAW

1.  The October 1999 Board decision, denying the Veteran's claim for service connection for varicose veins of the right leg, is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  As evidence received since the October 1999 Board decision is new and material, the criteria for reopening the Veteran's claim for service connection for varicose veins of the right leg, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a compensable rating for a left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.115b, Diagnostic Codes 7599-7523 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Initially, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for varicose veins of the right leg, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The United States Court of Appeals for Veterans Claims (Court) also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or a supplemental SOC (SSOC), is sufficient to cure a timing defect).

In an April 2006 in pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and how disability ratings and effective dates are assigned, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  Further, in the rating decision on appeal and an SOC issued in July 2008, the VA set forth the criteria for higher ratings under Diagnostic Codes 7523 and 7525, which is sufficient under Dingess and Vazquez-Flores I and II.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the increased rating issue decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of this issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the increased rating claim decided herein.  The Veteran's service treatment records, private and VA treatment records, and healthcare provider statements have been associated with the record.  Additionally, he was afforded an April 2006 VA examination.  The Board finds this examination, along with his hearing testimony and other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf, and copies of hearing transcripts.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Petition to Reopen

In an unappealed April 1983 rating decision, the Veteran's original claim for service connection for postoperative varicose veins of the right leg was denied as existing prior to enlistment.  This decision reflects that the evidence of record showed that the Veteran was hospitalized and underwent extensive surgery for stripping and ligation of varicose veins of the right leg during 1976, prior to service.  As the Veteran did not appeal this rating decision, it became final as to the evidence then of record.  See, e.g., 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.201, 20.1103 (2010).  Later, in an unappealed October 1999 decision, the Board denied service connection for varicose veins of the right leg, finding that the evidence did not show that the underlying condition of the Veteran's right leg had worsened during service, or that disability due to preexisting right leg varicose veins worsened during service.  Moreover, the Board found that varicose veins were neither incurred in nor aggravated by service.  As the Veteran did not appeal this decision, it became final as to the evidence then of record.  See, e.g., 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2010).

Here, the Veteran's petition to reopen the previously-denied claim for service connection for varicose veins of the right leg was received by VA in September 2004.

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Because the basis of the prior final denial in October 1999 was that the evidence failed to show that his varicose veins of the right leg were neither incurred in nor aggravated by service, that the underlying condition of the Veteran's right leg had worsened during service, or that disability due to preexisting right leg varicose veins had worsened during service.  

The evidence received since the October1999 denial includes a February 2008 statement from the Veteran's VA primary care physician, in which he indicates that he had reviewed the Veteran's records back to 1976, when he was diagnosed with varicose veins on the right lower extremity, and he had surgery at that time; and that, while serving in the military, the Veteran experienced recurrence of varices on his right leg and new ones on his left leg.  This physician opined that this reoccurrence is most likely related to the Veteran's military duties, which included standing and bending for extended periods of time.  The Veteran testified that, as a Navy electrician, he was standing and crawling down in engine rooms and pulling motors.  The Board finds that this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency/Board adjudicators, and as such it is "new."  Thus, the new evidence now includes an opinion indicating that the recurrence of varices on his right leg is most likely related to his military service, i.e., relates to an unestablished fact that may provide a reasonable possibility of substantiating the Veteran's claim as it bears directly and substantially upon the specific matter under consideration and must be considered in order to decide the merits of the claim.  Accordingly, the Board concludes that the criteria for reopening the claim for service connection for varicose veins of the right leg are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

The Veteran's service-connected left varicocele is currently evaluated as noncompensably disabling and rated by analogy to atrophy of the testicles.  Diagnostic Code 7523 provides a noncompensable (0 percent) rating for complete atrophy of one testicle, and a maximum 20 percent rating for complete atrophy of both testicles.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523.

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's left varicocele, for the entire period under consideration.

Here, in an April 1983 rating decision, service connection was granted for a left varicocele, noted in service in May 1981 for which the Veteran was issued scrotal support.  An initial noncompensable rating was assigned, effective January 31, 1983, based on March 1983 VA examination findings showing a small, nontender, left varicocele.  This rating has remained unchanged since then.

In various statements and during his DRO and Travel Board hearings, the Veteran testified that he has sharp scrotal pain, which standing and lifting exacerbates; that, following an ultrasound (US), an urologist offered a surgical solution for his varicocele and prescribed 5 mg. of hydrocodone for pain in March 2007; that he went to the VA emergency room in June 2007 but was told it was not an emergency; and that he was told to wear a prosthetic, a scrotum support, that is very similar to a jock strip.

During an April 2006 VA examination, the Veteran reported that he urinates 8 times a day at intervals of 2 hours and urinates 2 times a night at intervals of 4 hours.  He complained of problems starting urination and weak and hesitant urine flow with decreased force and dribbling.  Although the Veteran has urinary incontinence, he does not require an appliance, a pad or any absorbent material.  The Veteran reported that his impotence began 26 years ago, stating that his sexual dysfunction is caused by blood vessel disease, specifically incompetent valves.  There is no functional impairment resulting from the above conditions.  Examination of the prostate revealed enlargement that was somewhat asymmetrical.  Examination of the penis was normal.  Examination of the testicles was abnormal, revealing a left varicocele with palpation.  No fistula was noted on examination.  Urinalysis was absent protein, sugar, RBC's, hyaline or granular casts.  The diagnosis was left varicocele.  The examiner added that there were residual sequelae from the Veteran's prostate problem, including urinary incontinence, erectile dysfunction, and prostate enlargement.

VA treatment records dated from July 2002 to April 2011 show that, in June 2003, the Veteran complained to suprapubic pain.  On examination, moderate suprapubic tenderness was noted.  On rectal examination, the Veteran was very tender with boggy prostate without masses.  The assessment was prostatitis for which Cipro was prescribed.  When seen in June 2006, the Veteran reported difficulty urinating, having back pain and left testicular tenderness.  On examination, the left testicle was swollen and tender.  The assessment included left testicular tenderness.  At a January 2007 VA primary care follow-up, the Veteran complained of occasional bilateral testicular pain without, not at present, history of varicocele.  He wanted a urology evaluation.  On a February 2007 VA bilateral scrotal US, the Veteran's testes were unremarkable in appearance and vascular flow was shown within both testes by color Doppler evaluation.  Tiny bilateral hydroceles were present, along with a 2-mm epididymal cyst on the right.  Small vascular structures in the left peri-testicular tissues were not of prominent caliber, but they did demonstrate clear increased vascular flow with Valsalva maneuver suggesting the presence of a very small left-sided varicocele.  

During a March 2007 VA urology evaluation, the Veteran complained of intermittent scrotal pain during the last few months, but was not able to accurately describe his symptoms, and reported a history of left-sided varicocele as a child.  On examination, his testes were descended bilaterally without palpable masses.  Scrotal tenderness was irreproducible on examination and there were no hydroceles, erythema, or inguinal LAD/masses found.  The assessment was bilateral hydroceles.  The risks and benefits of the procedure to treat his hydroceles were discussed.  The urologist explained the minimal benefits he might received from surgical management of a subclinical hydrocele found only on US and recommended scrotal elevation.  At a February 2008 VA primary care follow-up, the Veteran complained of experiencing pain from varicocele without local signs of inflammation.  During an April 2009 VA urology follow-up for complaints of bilateral testicular pain, the urologist indicated that the Veteran had been evaluated two years ago for the same complaints and that a work-up did not reveal any surgical cause for pain.  The Veteran indicated that his pain was worsening and varied between dull and sharp in nature, and on average was a 7 on a scale of 1 to 10.  He complained that he had to "adjust" himself often, which is embarrassing and uncomfortable.  He wears tight underwear and scrotal supports but otherwise takes no curative measures for his pain.  On examination, the Veteran had a circumcised phallus, patent meatus, bilaterally descended testes, palpable vasa bilaterally, and no penile plaques or masses.  No erythema, induration, masses, hernias, or palpable hydroceles/varicoceles were found.  The urologist added that the Veteran's subjective complaints of tenderness were out of proportion to the examination findings.  The assessment was bilateral testicular pain-no surgical cause.  Recommendations included continue scrotal support at all times, take ibuprofen, repeat scrotal US, and re-evaluation in two months.  A May 2009 VA scrotal US revealed a 2-mm right testicular cyst, subcentimeter epididymal cysts or spermatocele laterally, and a mild left varicocele.  During a June 2009 VA urology follow-up for complaints of testicular discomfort and increased sensitivity around his scrotal tissue, the VA physician's assistant did not see any reason with the above US findings to pursue surgery; however, the Veteran was interested in surgery if it would help the discomfort.  The assessment was testalgia and varicocele.  

Based on the evidence of record, complete atrophy of one, or both, testicles is simply not shown at any time during the rating period on appeal; thus, an increased (compensable) rating is not warranted based on the criteria for atrophy of the testes in Diagnostic Code 7523.

The Veteran asserts that his service-connected varicocele should be rated based on urinary dysfunction.  However, the medical evidence of record indicates that any voiding dysfunction, urinary incontinence or urinary frequency the Veteran may have had is likely related to his prostatitis and testalgia, and not his mild left varicocele.

The Board recognizes that the Veteran is competent to report observable symptomatology (see Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)); however, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Therefore, the Board finds more competent the VA examiner's and other VA practitioners' opinions attributing the Veteran's erectile dysfunction, and urinary dysfunction, incontinence and frequency to his testalgia and prostatitis and not his mild left varicocele.  Hence, a compensable rating for a left varicocele, based on voiding dysfunction, urinary frequency or urinary incontinence is not warranted. 

The Veteran also asserts that he has been told the he needs surgical intervention due to his left varicocele.  However, it appears that he is confused because VA urologic evaluations have discussed surgical procedures with regard to hydroceles not his varicocele.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a compensable rating.  

Also considered by the Board is whether the Veteran's left varicocele warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's left varicocele reflects so exceptional or unusual a disability picture as to warrant the assignment of even a compensable, to say nothing about assignment of a compensable rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that this disability results in marked interference with employment, even the Veteran has admitted at times that his left varicocele has resulted in no functional impairment during the period under consideration.  Moreover, the Veteran's left varicocele has not been shown to warrant any period of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  


ORDER

As new and material evidence sufficient to reopen a claim for service connection for varicose veins of the right leg has been received, the Veteran's previously-denied claim is reopened, to this extent, the appeal is granted.

Entitlement to a compensable rating for a left varicocele is denied.



REMAND

In view of the Board's decision to reopen the Veteran's claim for service connection for varicose veins of the right lower extremity, to include as secondary to service-connected postoperative varicose veins of left lower extremity ,the claim should be considered on the merits, in the first instance, to avoid any prejudice to the Veteran.  The Board also finds that additional development of this claim is warranted.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

Under 38 C.F.R. § 3.310, service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (effective prior to October 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the Veteran has claimed that his right leg varicosities are due to his service-connected varicose veins of the left lower extremity.

Here, the Veteran's October 1979 entrance examination Report of Medical History shows that he reported injuring his right knee playing football in 1975.  The examiner annotated the record with contusion of right knee with subsequent varicosities in right saphenous system, had ligation and stripping of varicose veins of right leg.  This appears to have been based on private treatment records received the same day from the Baptist Memorial Hospital that revealed that the Veteran had struck the medial side of the right knee about four months prior to admission in 1976.  Following this injury, varicosities in the veins of the right leg particularly around the knee were noted.  There were no problems with the left leg.  The hospital record revealed that the Veteran's mother had a history of varicose veins.  On physical examination, large varicosities along the medial aspect of the right knee in the anterior aspect of the lower leg, particularly of the lesser and greater saphenous, were noted on admission.  After that he underwent an uneventful venous ligation and stripping of the right leg.  

Service treatment records dated in February 1981 at the time of ligation and stripping of the left greater saphenous system reflected that the Veteran had first developed varicose veins in the right leg approximately five years ago after a football injury in 1976 and had varicose ligation and stripping.  He did well postoperatively and had had no recurrence of varicose veins until March of 1980, when he noted distended tender veins in the left leg after striking his left leg many times on ladders and knee-knockers aboard the USS FORRESTAL.  Past history and review of systems was otherwise unremarkable.

On May 6, 1981, examination of the Veteran revealed bilateral recurrent varicose veins, greater on the left.  Elastic support for lower extremities as needed was recommended and anticipate further surgery for recurrent varicose veins in the left leg.  Two days later, the Veteran again was seen for complaints of pain/discomfort of legs extending to thighs/knees/legs, relieved with lying down.  The Veteran was noted to be very apprehensive of further deterioration of veins of legs as his mother had had six vein surgeries.  Five days later, an assessment included status post "vein stripping; continues to have pain, mild" and consider systematic vein ligation.

An April 1983 VA examination did not discuss the physical condition of the Veteran's right leg.  During an August 1987 VA examination, the examiner noted that there was no pedal edema in either leg and that the Veteran had a small scar on the right leg where he had surgery when he was 15 years old for varicose veins, adding that there was no problem with the right leg.

During a July 1988 VA examination, fairly large varicosities above and below the knee were noted on examination of the extremities.  There was tenderness along the varicosities; however, the Homan's sign was negative, and they emptied well.  On pressure along the veins, the Veteran complained of severe tenderness.  The impression included moderately severe varicosities above and below the knee of the left leg.

Seven days later, the Veteran had a private evaluation for complaints of chronic pain in his lower extremities, especially after being upright for long periods of time.  On examination, there was no evidence of arterial insufficiency, but he did have evidence of chronic venous insufficiency and he did have multiple varicosities.  

Here, the VA has not sought an opinion as to whether the Veteran's varicose veins of the right lower extremity had their onset in service or whether such disability represents a permanent worsening of a preexisting disability beyond the natural progression during service.  Thus, an opinion is warranted address whether such diagnosed disorder is related to service or represents a permanent worsening of a preexisting disorder during service or is secondary to his service-connected varicose veins of the left lower extremity.  In this regard, the Board notes that lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (2007) (concerning varicose veins).


Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to an appropriate physician for review and to provide an opinion about the etiology of the Veteran's varicose veins of the right lower extremity.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record and consistent with sound medical principles, the physician should provide details about the onset of the Veteran's varicose veins of the right lower extremity and should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), that Veteran's varicose veins of the right lower extremity (1) is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty; (2) was manifested to a compensable degree within one year of the Veteran's discharge from active duty on September 2, 1981; or (3) was caused, or is aggravated, by the Veteran's service-connected varicose veins of the left lower extremity.  To the extent practicable, the examiner should render an additional opinion specifically addressing: (a) whether the Veteran's varicose veins of the right lower extremity are considered a congenital condition and/or clearly and unmistakably (absolutely certain) preexisted the Veteran's entrance into service; if so, (b) whether they increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner's opinion should address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and VA treatment records, VA examinations, any lay statements in the claims file, including the January 2008 DRO and May 2011 Travel Board hearing testimony, and the February 2008 opinion given by the Veteran's VA primary care physician.  

The physician should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the physician should state the reason(s) why.
 
2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service-connection claim, to include on a direct, presumptive and secondary basis, if warranted, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


